ORDER

PER CURIAM.
Mitchell L. Murdock (Appellant) appeals from the judgment entered by the trial court upon a jury verdict finding him guilty of stealing. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not err in denying Appellant’s motions for acquittal. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment *920pursuant to Missouri Rule of Criminal Procedure 30.25(b).